Joint Informational Bulletin
DATE:

July 1, 2019

FROM:

Elinore McCance-Katz, M.D., Ph.D., Assistant
Secretary for Mental Health and Substance Use
Calder Lynch, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

GUIDANCE TO STATES AND SCHOOL SYSTEMS ON ADDRESSING
MENTAL HEALTH AND SUBSTANCE USE ISSUES IN SCHOOLS

Together, the Substance Abuse and Mental Health Services Administration (SAMHSA) and the
Centers for Medicare & Medicaid Services (CMS) are issuing this Joint Informational Bulletin
(Bulletin) to provide the public, including states, schools, and school systems, with information
about addressing mental health and substance use issues in schools. Specifically, this guidance
includes examples of approaches for mental health and SUD 1 related treatment services in
schools and describes some of the Medicaid state plan benefits and other Medicaid authorities
that states may use to cover mental health and SUD related treatment services. Additionally, the
guidance summarizes best practice models to facilitate implementation of quality, evidencebased comprehensive mental health and SUD related services for students.
Background
There is an urgent need to identify children and adolescents who have or are at risk for mental
disorders, including SUDs, and connect these children and adolescents with other services they
need. Schools can fill a critical role in both identifying such children and adolescents and
connecting them with treatment and other services they need. 2,3 An estimated ten percent of
children and adolescents in the United States have a serious emotional disturbance (SED), 4 yet
approximately 80 percent of those children and adolescents with an SED do not receive needed
services. 5,6,7 Approximately 80 percent of children and adolescents with mental health diagnoses
have unmet mental health needs. 8
Substance use rates among adolescents remain concerning, with over 16 percent of adolescents
ages 12 to 17 reporting illicit drug use during 2017, 9 and more than 31 percent of adolescents
endorsing use of tobacco or alcohol during the same timeframe. 10 Further, during 2017, four
percent of 12 to 17 year olds met criteria for a substance use disorder, 11 with 82.5 percent of
those adolescents not receiving needed care. 12

Intervening early is critical, given that half of all lifetime cases of mental illness begin by age 14
and three-fourths by age 24. 13 Research has shown that early identification and treatment
improves outcomes. For example, early interventions conducted by comprehensive school-based
mental health and substance treatment systems have been associated with enhanced academic
performance, 14,15 decreased need for special education, 16 fewer disciplinary encounters, 17
increased engagement with school, 18 and elevated rates of graduation. 19
However, most communities and schools lack high quality, comprehensive treatment for children
and adolescents. Many areas of the nation entirely lack or have insufficient numbers of
psychiatrists, psychologists, social workers, and other professionals, especially those with
experience in treating children and adolescents, to meet the growing needs. 20 Navigating
complex systems to seek care often presents challenges for families and caregivers, such as long
wait times, insufficient available services, and poor insurance coverage.
Based on the aforementioned access challenges, schools are particularly critical in identifying
and supporting students with mental health issues. Unfortunately, schools often lack the capacity
to both identify and adequately treat mental disorders including SUD needs of their students.
School principals report that student mental health needs are one of their biggest challenges. 21
Despite these challenges, integrating evidence-based mental health and SUD services into
schools can provide many benefits, including increased access to care and decreased stigma
when seeking treatment. Schools also can use multidisciplinary approaches to help provide early
identification, intervention, and a full continuum of services. Schools often collaborate with
community providers as a strategy to expand needed services. Typically, schools access funds
for school-based mental health and SUD services through a number of statutory authorities.
These include Medicaid benefits available under state plan authority, including benefits required
under the Early and Periodic Screening, Diagnostic and Treatment (EPSDT) benefit; Medicaid
demonstrations and waivers, such as Section 1115 demonstration projects and Section 1915(c)
home and community-based services (HCBS) waiver programs; Section 1915(i) HCBS available
under the state plan; and non-Medicaid authorities, such as the Individuals with Disabilities
Education Act (IDEA) and Title I of the Elementary and Secondary Education Act, as amended
by the Every Student Succeeds Act (ESSA). It is important to also note that the Americans with
Disabilities Act (ADA) compels states to provide certain services for people with disabilities
including mental disorders within integrated settings, 22 and Medicaid’s EPSDT benefit mandates
that states provide and arrange for services necessary to meet children’s medical needs, including
mental health needs. 23,24,25
Best Practice Models
There are a number of best practice models, which are potentially funded by non-Medicaid
funding sources that can assist with supporting students with mental health and SUD related
needs in schools. As detailed below, states also have several options within Medicaid to support
school-based services.

2

Multi-tiered System of Supports
Mental health and substance-related services in schools may be organized into a multi-tiered
system of supports (MTSS) that ranges from offering services universally to all students to
providing more intensive services for select students based on medical necessity. 26 MTSS is an
umbrella term for an approach designed to respond to the needs of all students within a system
that integrates, but is not limited to, tiered behavioral and academic supports, and is part of the
structure of a comprehensive school-based mental health system. MTSS is a whole school, datadriven, prevention-based framework for improving learning outcomes for all students through a
layered continuum of evidence-based practices and systems. 27 Universally offered Tier 1
services (i.e., services offered to all students within a school system) typically include
widespread screening, social-emotional based learning curricula, and prevention-based activities
that foster healthy functioning in a generative school climate. Tier 2 services allow for early
intervention and targeted support (e.g., for students exhibiting risk factors often associated with
potential issues but for whom the issues have not fully manifested), and may include more
directed student screening and interventions to reduce the likelihood of issues developing or
resolve early manifestations of difficulty. Tier 3 services are generally for students identified as
experiencing mental health or substance-related difficulties, and may include individual or
family/caregiver treatment or other individualized interventions to address the identified illness
or condition.
Positive Behavioral Interventions and Supports (PBIS), 28 the Interconnected Systems
Framework, 29 and the Response to Intervention, 30 are examples of approaches using an MTSS
framework. These MTSS programs involve modeling and practicing social skills with students,
then prompting and supporting their application in different contexts. Training students on
prosocial behaviors and supporting their use has been associated with improved school climates,
an enhanced sense of safety, and the perception of greater trust and respect in student-teacher
relationships. 31 Additional evidence-based approaches using the MTSS framework to improve
pro-social skills and emotional awareness that can be incorporated into curriculum are referred to
as Social Emotional Learning (SEL), and their implementation has been associated with
improved academic achievement, reduced behavioral problems, and a positive economic return
on investment. 32 Evidence-based programs and practices are those that have been carefully
evaluated and are supported by empirical data demonstrating improved outcomes. There are
multiple evidence-based programs and practices from which schools can choose to respond to
the needs of their students. Many evidence-based programs and practices, such as trauma
responsive school programs, positive disciplinary practices and bullying prevention programs,
cut across the three tiers to meet the comprehensive needs of students.
Comprehensive School Mental Health Systems
Comprehensive school mental health systems (CSMHSs) are an effective and broad multi-tiered
approach to caring for students. CSMHSs are school-community collaborations that provide a
continuum of mental health services across all three tiers of care (i.e., promotion and prevention
for all students, early identification and interventions for those students at risk, and indicated
treatment for those students with more intensive needs). There are innovative opportunities for
these collaborations to enhance the mental health of students, improve the school climate, and
decrease student social isolation and marginalization. 33,34 Key aspects of the CSMHS approach
3

include evidence-based universal prevention efforts, training for school and community members
to identify and respond to early warning signs of mental health difficulties, and targeted
prevention and intervention programs and services supporting the mental health of students. The
CSMHS framework includes integrating mental health care delivery within school settings.
In addition to collaborations with community mental health providers and families, CSMHSs
with their host schools, can develop collaborations with the faith community, law enforcement,
physical health care providers, community mental health and substance treatment providers,
local businesses, and government agencies. These collaborations can be utilized to help prevent
mental health or substance use issues among children and adolescents in schools, better identify
and support children and adolescents with mental disorders including SUDs, and make referrals
to needed treatment for mental health and substance use issues. Although the school system
plays an integral role in ensuring the sound mental health of its students, a comprehensive
community approach has been essential to the successful expansion of school-based mental
health systems.
Schools and their community partners that have implemented CSMHSs often utilize the School
Health Assessment and Performance Evaluation system (SHAPE), a free, web-based portal that
provides a virtual workspace for self-assessment of their CSMHS’s level of quality
implementation based upon the National Indicators for School Mental Health. 35 SHAPE also
provides schools and community partners with a “blue print” to inform ongoing planning and
implementation in building their CSMHS based best practices and quality indicators. The
SHAPE system can also help CSMHSs identify needed services, such as global screening,
wellness education, psychotherapy and counseling, access to medication when indicated, and
case management. The SHAPE system also addresses factors that can facilitate the expansion of
the mental health and substance treatment workforce within and outside of schools in order to
support the provision of school-based mental health and substance related services. The National
Center for School Mental Health (NCSMH) at the University of Maryland School of Medicine, 36
a sub-recipient of a Health Resources and Services (HRSA) grant to support the Collaborative
Improvement and Innovation Network on School-Based Health Services (CoIIN-SBHS)
project, 37 also supports the SHAPE system, which it offers at no cost to all schools and school
districts nationally that are interested in improving and strengthening their school mental health
and substance related services.
States have also received SAMHSA funding to implement Safe Schools/Healthy Students
(SS/HS) or Project Advancing Wellness and Resilience in Education (AWARE) grants. The
SS/HS framework provides schools and communities with a template for implementing best
practices to prevent violence among children and adolescents, and has been found to reduce
suspensions and expulsions by half, reduce risks associated with depression by 51 percent, and
decrease the number of students staying home from school due to feeling unsafe by 37
percent. 38,39 SAMHSA has provided SS/HS funding to seven states, and profiles of the
initiatives in these states are available online. 40 While SAMHSA no longer funds SS/HS grants,
SAMHSA’s Project AWARE grants support states in developing quality comprehensive school
mental health systems that seek to meet the needs of all students. The first Project AWARE
grants funded 20 States in 2014. A second Project AWARE cohort of 24 states and tribes began
in 2018, and a third cohort is planned for implementation in the spring of 2019 when
4

approximately six additional states and two tribes are expected to receive Project AWARE grant
funds. 41 Project AWARE has demonstrated improved ability to identify and refer children and
adolescents with mental health problems to appropriate treatment, with nearly a 10-fold increase
in referrals achieved from fiscal year 2015 to fiscal year 2016. 42,43 Further, Project AWARE
participants who were non-clinician mental health helpers, received Youth Mental Health First
Aid training, after which they reported significantly improved mental health literacy, and
significantly enhanced confidence in being able to provide appropriate help to students when
indicated. 44 Additionally, Project AWARE performance outcomes reported by grantees included
improved school climate, improved school safety, and improved student coping and resiliency
skills.45
It should be noted that the cost of implementing a comprehensive system varies due to the range
of student needs, evidence-based practices used, and reimbursement for services by public and
private insurance. Financing of CSMHSs may require multiple streams of funding. Federal
grants, such as SS/HS and Project AWARE, have assisted or are currently assisting over 50
states, territories, and tribal entities in the development of school mental health systems.
Building Mental Health Literacy
Building mental health literacy is a universal prevention strategy that schools can implement
with all staff and students within a specific school, school district, and/or more broadly within
the community. Raising awareness and literacy around mental health issues is a critical
component of improving school-based mental health. Mental Health First Aid and Youth Mental
Health First Aid are examples of mental health literacy training programs designed to provide a
basic understanding of common mental health issues and how to refer people in mental health
crises appropriately. These training programs are widely available to school personnel, parents/
families/caregivers, first responders, law enforcement, and others in communities, with more
than one million people across the nation already trained.
Research has indicated that gains in mental health knowledge over the course of the mental
health literacy trainings were associated with increased help-seeking intentions, suggesting that
mental health literacy may facilitate treatment utilization. Generally, as of 2018, instructor
training costs between $1,500 and $2,000, while individual course training varies, with an
average cost of $119. This training can empower school staff with skills to recognize and assist
students experiencing mental health needs and better prepare them to make appropriate referrals.
Various non-Medicaid funding sources for mental health literacy training may be explored, such
as those listed in the section below entitled, “Funding for School-Based Mental Health and
Substance Use Related Prevention and Treatment Services.”
Counseling, Psychological, and Social Services Coordinators
Establishing counseling, psychological, and social services (CPSS) coordinators can have a
positive impact on the quality and delivery of mental health and other related services. 46 CPSS
coordinators can coordinate various providers within and outside of schools to meet students’
needs. 47 Coordination of services can also result in a clear mission, goals, and objectives that
promote the integration of procedures and programs. 48 Integration of services within the larger
school environment helps secure resources, such as provision of confidential space for providing
5

services, and helps minimize lost class time for students seeking services. A recent survey of
school districts nationwide revealed that 79.5 percent had staff to oversee or coordinate CPSS. 49
School Resource Officers
The National Association of School Resource Officers (NASRO) underscores three primary
roles of the school resources officer (SRO)—namely, that of educator and guest lecturer, that of
informal counselor or mentor, and that of law enforcement officer. 50 The SRO is a nonMedicaid covered mechanism utilized by many schools. When implemented with a highly
trained officer, SROs can be an invaluable component of creating a safe and supportive school
climate. SROs can be an integral member of multi-disciplinary teams within schools,
collaborating with teachers, administrators, mental health providers and guidance counselors in
the best interest of the students. SROs can directly help identify students with mental disorders
including SUDs to connect them with appropriate mental health or substance use services in the
school. By fostering positive relationships with students, SROs can also help address situations
that students bring to their attention for other children or adolescents who may need support.
Further, SROs can have an online presence to help identify potential student needs and
encourage indicated help seeking through school-based mental health and substance related
resources. 51
Crisis Intervention Teams (CITs)
Law enforcement officers well trained in mental health issues can be a tremendous asset to the
local school systems. CITs are a community partnership of law enforcement, mental health and
substance use practitioners, individuals living with mental disorders including SUDs, their
families/caregivers and other advocates that provide specific training to law enforcement and
other first responders in safely responding to people with mental disorders or experiencing a
mental health emergency who are in crisis. While CITs are not limited to a school environment,
they can help address crises within school settings as they may in other parts of a community.
This innovative first responder model helps people with mental disorders including SUDs access
medical treatment rather than the criminal justice system and promotes officer safety and the
safety of the individual. The CIT model reduces both stigma and the need for further
involvement with the criminal justice system and provides a forum for effective problem solving.
Research also suggests that communities that subscribe to the CIT model have higher success
rates in resolving crises. 52
Behavioral Health Aides and Peer Supporters
Support from behavioral health aides and peers can be critical to help children and adolescents
and their families and caregivers navigate challenges associated with mental and substance use
issues, and can enhance efforts of practitioners and others in the school and health system.
Trained peers can develop trust and effective relationships through similar lived experiences with
others facing mental and substance use difficulties, 53 and have been found to improve quality of
life, engagement, and satisfaction with services and supports, improve overall health, and reduce
overall cost of services. 54 While not specific to school-based settings, research has demonstrated
the clinical and social/emotional benefits for individuals with mental illness receiving peer
support, including reductions in hospitalizations, increased feelings of respect, humanity, and
6

trust, and increased empowerment to engage in care and pursue personal goals. 55,56 Peer
supporters are included in various settings across the nation including child-serving systems, and
include student peer counseling programs and statewide peer and family support
organizations. 57,58 In 2015, 37 states used various funding sources to provide peer and consumer
run services. 59
Workforce and Rural Setting Considerations
Some settings, including rural locations, have unique challenges regarding building an adequate
mental health and SUD treatment workforce. While important, these factors are beyond the
focus of this document, so will not be addressed in detail. However, Appendix A highlights
information addressing workforce shortages, training the mental health and SUD treatment
workforce, and using “telemental health” to expand access to mental health and substance related
services in rural schools or other settings in which particular difficulty may be experienced
recruiting or retaining qualified mental health and SUD treatment practitioners.
Funding for School-Based Mental Health and Substance Use Related Prevention and
Treatment Services
Various funding sources can be utilized to pay for the costs of school-based mental health
services, including to: 60
1) leverage diverse funding streams and resources to support a full continuum of services;
2) increase reliance on more permanent funding;
3) apply best practices strategies to retain staff;
4) use economies of scale to maximize efficiencies;
5) utilize third party reimbursement mechanisms (i.e., Medicaid, Children’s Health
Insurance Program (CHIP), private insurance) for these services;
6) implement evidence-based practices and programs to maximize return on investment;
7) evaluate and document outcomes, including impact on academic and classroom
functioning, using outcome data to inform states, school districts, and community
partners; and
8) apply for public grants, formula grants (e.g., via ESSA, or the Office of Juvenile
Justice and Delinquency Prevention), block grants such as the Community Mental Health
Services Block Grant or discretionary/program grants (e.g., Garrett Lee Smith Suicide
Prevention, Project AWARE, SAMHSA Systems of Care, HRSA Workforce
Development), as a time-limited bridge to more sustainable funding streams.
Many states have used multiple financing strategies for school mental health and SUD related
prevention and treatment services, including the use of Medicaid. Medicaid is a state-federal
program in which states have the flexibility to design their programs and the services offered,
subject to federal requirements. Each state develops and operates its Medicaid program under
a state plan outlining the nature and scope of services. Subject to federal requirements, states
choose which eligibility groups and services to include (some eligibility groups and services
are mandatory, while others are optional), which providers may participate and the payment
methods that will be used to pay for services. The Medicaid state plan and any amendments
to the state plan must be approved by CMS. States may also pursue other Medicaid statutory
7

authorities to support the populations and services they wish to cover, subject to CMS
approval. The FY 2016 CMS Medicaid Financial Management Report indicates that fortyfive states and the District of Columbia offer reimbursement for a range of school-based
services, which would include all Medicaid reimbursable school-based services. 61

8

Some specific examples of state-level strategies for Medicaid and other financing of schoolbased mental health services can be found in the table below.
STATE
Alabama

DESCRIPTION
Alabama Departments of Education and Mental Health developed cross system
funding to support school-based mental health programming. 62
Arkansas
Developed administrative procedures to finance a school-based mental health
program. Arkansas also formed a state-level collaboration between their
Departments of Education, Mental Health/Behavioral Health, and Juvenile Justice
for shared funding of school-based services, 63 and a comprehensive manual of
Arkansas’s approach to school-based mental health within their State is available
online. 64
California
Passed the “Mental Health Services Act,” which levies a “1% income tax on
personal income in excess of $1 million” 65 to support mental health initiatives,
including comprehensive school-based mental health systems.
Florida
Utilized a SAMHSA Project AWARE 66 grant to produce a “Universal Screening
Planning Packet,” designed to guide schools in implementation of broad-based
mental health screening so that students may receive further support and mental
health services when indicated.
Louisiana
Used Medicaid state plan authority in LA 15-0019 to cover the services of a
licensed nurse in the school setting for Medicaid-eligible students with an
“individualized health plan” thereby not limiting the nursing services to services in
an Individualized Education Plan (IEP.)
Massachusetts Amended their Medicaid state plan to cover services within Individual Health Care
Plans, Individualized Family Service Plans, Section 504 plans, or services
otherwise deemed medically necessary. The state plan amendment MA 16-012 was
approved on July 17, 2017 and was effective on July 1, 2016.
Michigan
IDEA revisions expanded counseling sessions for students at elevated risk for
mental health concerns (i.e., “Tier 2”) and for those with existing mental health
needs (i.e., “Tier 3”).
Nevada
The governor’s state-funded block grant called “Social Workers in Schools” began
in the 2015-2016 school year, and provides full-time social workers to address
mental health/behavioral health issues identified on school climate surveys.
Through “Social Workers in Schools,” the Department of Education’s Office for a
Safe and Respectful Learning Environment has placed over 225 social workers in
170 schools over the past two years. 67
South
Carolina

Tennessee

Department of Education created a “Psychosocial Behavioral Health Rehabilitative
Medicaid Standard” for students in Tiers 2 and 3 to enhance coverage for schoolbased services. 68 South Carolina also developed a recurring line item in the state
budget to ensure funding for rural communities to develop school mental health
programs. 69
Johnson City designated school mental health funding for case managers in schools
to provide Tier 2 and Tier 3 level services. 70
9

Medicaid Coverage of Mental Health and Substance Treatment Services
The following section describes general Medicaid requirements, state plan benefits that may
be used to cover services to treat mental disorders including SUDs, and other Medicaid
authorities that may be used to cover these services.
Section 1905(a) State Plan Services
The Medicaid state plan is a comprehensive written statement that describes the nature and
scope of a state’s Medicaid program and contains assurances that the program will be operated
per the requirements of Title XIX of the Social Security Act (Act) and other official guidance.
While there is no distinct Medicaid state plan benefit called “school health services” or “schoolbased services,” states may submit a state plan amendment (SPA) to provide such services and
ensure that services are covered by Medicaid and eligible for federal financial participation
(FFP). The state’s Medicaid state plan must provide for coverage of mandatory services and
include any optional services that the state elects to cover and must include a comprehensive
description of the state’s method of payment for those services.
A coverage SPA must meet three basic tenets of comparability, freedom of choice of provider,
and statewideness, except in the limited circumstances where a particular benefit included in
that SPA allows for any of these requirements to be disregarded.
Comparability: A Medicaid-covered benefit generally must be provided in the same
amount, duration, and scope to all enrollees within a group;
Freedom of choice: Medicaid beneficiaries must be permitted to choose a health care
provider from any qualified provider who undertakes to provide the services, and any
willing and qualified provider must be able to participate in the Medicaid program;
Statewideness: The plan will be in operation statewide under equitable standards for
assistance and administration that are mandatory throughout the state.
In addition, a coverage SPA must meet the requirements for coverage under the particular
benefit, and include any limitations on amount, duration, and scope of services.
Early and Periodic Screening, Diagnostic, and Treatment (EPSDT) Benefit
The EPSDT benefit provides a comprehensive array of prevention, diagnostic, and treatment
services for Medicaid-enrolled children under age 21 as specified in section 1905(r) of the Act.
The EPSDT benefit requires states to have a schedule for screening services both at established
times and on an as-needed basis. Covered screenings for children include medical, mental
health, vision, hearing, and dental. Incorporating an age appropriate, evidence-based screening
tool designed to identify behavioral health conditions into well-child examinations is an
important step to identify mental health and SUD conditions early. In addition, the EPSDT
benefit requires that states provide all medically necessary services covered under the benefits in
section 1905(a) of the Act to correct or ameliorate physical and mental illnesses or conditions.
10

Behavioral health counseling, for example, could be covered under the rehabilitative services
benefit at section 1905(a)(13) of the Act, but states would not need to amend their state plans to
add EPSDT coverage for screening and behavioral health services. However, some states choose
to do so in order to clarify the services covered in school settings.
Examples of Medicaid Benefits for Coverage of Mental Health and SUD Treatment Related
Services
Mandatory Section 1905(a) Benefits
Physicians’ Services Benefit
The physicians’ services mandatory benefit is defined in section 1905(a)(5) of the Act and in
regulations at 42 C.F.R. §440.50. Physicians’ services are furnished within the scope of practice
of medicine or osteopathy as defined by state law whether furnished by or under the personal
supervision of an individual licensed under state law to practice medicine or osteopathy.
Physicians’ services can be furnished in the school, office, the recipient’s home, a hospital, a
skilled nursing facility, or elsewhere. Since psychiatrists are physicians, their services could be
covered under this benefit.
Federally Qualified Health Center (FQHC) Benefit
FQHC services are defined in section 1905(a)(2)(C), section 1905(l)(2), and section 1861(aa)(3)
of the Act. This mandatory benefit includes services provided by certain core providers
including physicians, nurse practitioners and physician assistants (subject to any state law
prohibition on furnishing primary health care), nurse midwives, clinical psychologists, clinical
social workers and visiting nurses in areas with a shortage of home health agencies. FQHC
services also include other ambulatory care services otherwise included in the Medicaid state
plan, such as mental health and substance use related treatment services. Although FQHC
services are a mandatory benefit and a state must cover services furnished by the core providers,
the state has flexibility in determining the other ambulatory care services covered under this
benefit to the extent that the services are already covered in another benefit of the state plan. An
FQHC could provide covered school-based services, and be located at or near a school as a
school-based health center.
Rural Health Clinic (RHC) Benefit
RHC services are defined in section 1905(a)(2)(B), section 1905(l)(1) and section 1861(aa) of
the Act and federal regulations at 42 C.F.R. §440.20(b) and (c). RHC mandatory services are
provided by a rural health clinic certified in accordance with 42 C.F.R. Part 491 and include
services provided by certain core providers including physicians, nurse practitioners and
physician assistants (subject to any state law prohibition on furnishing primary health care),
nurse midwives, clinical psychologists, clinical social workers and visiting nurses in areas with a
shortage of home health agencies. The state has flexibility in determining the other ambulatory
care services covered under this benefit to the extent that the services are already covered in

11

another benefit of the state plan. Like FQHCs, RHCs could provide covered school-based
services, and be located at or near a school as a school-based health center.
Optional Section 1905(a) Benefits
Rehabilitative Services Benefit
Rehabilitative services are an optional benefit as specified in section 1905(a)(13) of the Act.
Medicaid regulations at 42 CFR § 440.130(d) broadly define rehabilitative services as “any
medical or remedial services recommended by a physician or other licensed practitioner of the
healing arts, within the scope of his practice under State law, for maximum reduction of physical
or mental disability and restoration of a beneficiary to his best possible functional level.” The
state will need to describe the services it seeks to cover and list the practitioners who will furnish
the services, along with their qualifications. For example, a state may seek to cover individual
and group counseling, or peer support services for children in schools with mental illness or
substance use disorders. On August 15, 2007, CMS issued State Medicaid Director Letter, #07011, to provide guidance to states seeking to cover peer support services under the Medicaid
program. 71
Other Licensed Practitioner Services Benefit
Section 1905(a)(6) of the Act provides states flexibility in covering services provide by licensed
practitioners as defined by state law. As set forth in 42 C.F.R. § 440.60(a), other licensed
practitioner services are, “any medical or remedial care or services, other than physicians’
services, provided by licensed practitioners within the scope of practice as defined under State
law.” Under the state plan, states may elect to cover services furnished by state licensed
practitioners. For example, this benefit could be used to cover the services of a licensed clinical
social worker to furnish counseling, a licensed psychologist to administer psychological tests, or
a licensed nurse to administer medications for the treatment of depression or other mental
illnesses, to children in schools.
Clinic Benefit
Under the optional clinic benefit at 42 C.F.R. § 440.90, a state could cover a school-based health
clinic that furnishes physical health, as well as mental health and substance related services.
Clinic services means preventive, diagnostic, therapeutic, rehabilitative, or palliative services
that are furnished by a facility that is not part of a hospital but is organized and operated to
provide medical care to outpatients by or under the direction of a physician or dentist. Services
must be furnished at the clinic. Services furnished outside the clinic, by clinic personnel, are
only available to eligible individuals who do not reside in a permanent dwelling or have a fixed
home or mailing address. A clinic could be located at or near a school and provide Medicaid
covered school-based services.

12

Prescription Drug Benefit
While coverage of outpatient prescription drugs is an optional service under section 1902(a)(54)
of the Act, all states currently provide prescription drug coverage to all state plan eligible
individuals. When providing the optional prescription drug benefit, states are required under
section 1927 of the Act to cover all outpatient drugs of manufacturers that participate in the
Medicaid drug rebate program. However, states may subject drug coverage to utilization
management mechanisms, such as step therapy, quantity limits, and prior authorization. Many
states use preferred drug lists that attempt to encourage prescribers to use more cost effective
drugs for their patients. However, Medicaid beneficiaries typically have very generous drug
coverage. This benefit can assist with providing access to needed SUD treatment as children
and adolescents may need prescribed medications, such as antidepressants, during the school
day.
Case Management Benefit
Case management, an optional benefit defined at 42 C.F.R. § 440.169 and 42 C.F.R. § 441.18,
includes services that assist eligible individuals to gain access to needed medical, social,
educational, and other services. Case management services must include all of the following:
comprehensive assessment of an eligible individual, development of a specific care plan,
referral to needed services, and monitoring activities. Under this benefit, states may target case
management services for a specific group of individuals, or to individuals who reside in
specified areas of the state (or both). Direct services for a beneficiary are not covered under the
case management benefit. However, the state may cover otherwise coverable direct services
under a different benefit. The state has flexibility to define qualifications for practitioners to
deliver these services, which can include specialized qualifications for case management
services for individuals with intellectual disabilities or with chronic mental illness (or other
conditions as appropriate) and does not have to meet comparability or statewideness
requirements. States may wish to target children with SED or SUDs in order to ensure that
they have access to all needed medical, social, educational, and other services. This would
include all Medicaid children in schools who meet the state’s medical necessity criteria for the
case management services.
Other Relevant Medicaid Authorities
Depending on how a state determines the design and scope of their school services, Medicaid
authorities described in this section may be used in concert with state plan benefits to achieve
desired goals. These authorities can be used in a variety of ways such as changing the
delivery system and incorporating services beyond those coverable in the traditional coverage
authorities. These authorities are available at state option.
Section 1945 of the Act - Health Home Benefit
This authority allows states to implement health homes for Medicaid beneficiaries (both
children and adults) with chronic conditions. A Medicaid beneficiary’s eligibility for
participation in a health home is based on whether the beneficiary has the chronic conditions
13

identified in the approved health home provisions of the state plan, and could also be based on
whether the beneficiary is in an approved targeted geographic area for health home services,
but does not depend on what general Medicaid eligibility category the beneficiary is in. Health
home services are intended to promote integration of all primary care, acute care, mental
health care, substance use related care, and long-term services and supports to treat the “whole
person.” Health home services include comprehensive care management, care coordination,
health promotion, comprehensive transitional care/follow-up, individual and family support,
and referral to community and social support services. The health home benefit allows states
to provide a multi-disciplinary team approach to coordinating care. States are also able to
target the provision of health home services geographically. Additionally, states receive a
time-limited enhanced federal match for their expenditures on the health home services listed
in the state plan.
Managed Care
States may use a managed care delivery system, involving contracts with managed care plans
and/or to provide some or all Medicaid-covered services to eligible Medicaid beneficiaries.
There are several authorities, from which states have the option to elect, to set up and design a
managed care delivery system, including a 1932 state plan amendment, section 1915(a) and (b)
waivers, or section 1115 demonstration projects. In most instances, states must meet the
requirements of sections 1903(m) of the Act, which incorporates many of the requirements in
section 1932 of the Act. While states can choose what services will be covered under the
managed care plan, they must continue to assure access to the full set of state plan services,
including the EPSDT benefit. When using a managed care delivery system, a state generally
must provide beneficiaries with a choice of at least two managed care plans. Payments to
managed care plans are generally made on a risk basis, meaning that the managed care plan is
paid a set amount per enrollee for the scope of services covered under the contract called a
capitation payment. Contracts, which must include the capitation rates payable to managed
care plans, are subject to CMS approval and capitation rates must be actuarially sound.
States may contract with a managed care plan to cover the full range of EPSDT screening,
diagnostic, and treatment services, including services to children in schools, or states may
carve out some EPSDT services, or services beyond contracted limits, and retain responsibility
for them in fee-for-service coverage, or contract with another managed care plan to provide
those services.
Section 1915(b) of the Act - Freedom of Choice Waiver
In addition to the use of section 1915(b) of the Act to authorize a managed care delivery
system, CMS may grant a waiver to permit states to restrict a beneficiary within a more limited
fee-for-service provider network. When using this authority, states may be able to use the
savings accrued through the use of more efficient care delivery to authorize additional services
beyond what is included in the state plan.

14

Section 1115 - Demonstration Projects
Section 1115 of the Act gives the Secretary of HHS authority to approve experimental, pilot, or
demonstration projects that further the objectives of the Medicaid and Children’s Health
Insurance Program (CHIP). These demonstrations give states additional flexibility to design
and improve their programs and to demonstrate and evaluate policy approaches subject to CMS
approval.
Medicaid Payment for School-Based Services
Medicaid payments can play a vital role in the provision of comprehensive school-based mental
health care services. The availability of payment for these services has been noted to be a
central issue in the ability to provide services in school settings for Medicaid-eligible
beneficiaries.
Mental health and substance use services provided in the school setting are subject to the same
federal and state laws and regulations that apply to Medicaid services provided in other
settings. Since the EPSDT benefit requires states to make available all medically necessary
services for children under age 21 that are coverable under the benefits listed in section 1905(a)
of the Act, states are not required to submit state plan coverage pages that include school-based
services for children. However, a comprehensive description of the payment methodology
must be included in the reimbursement section. The provider must meet the state’s licensing,
certification or other applicable qualifying criteria and must document the provision of the
service by creating and maintaining clinical and billing records that would be required of any
other provider. Also, CMS relies on states to implement policies and procedures to help ensure
freedom of choice of providers while also ensuring that services are not duplicative of any
services provided elsewhere.
The most common approaches that states use for provider billing and payment for Medicaidcovered services provided in schools to Medicaid-enrolled students are:
1. Fee-for-service/claim-based payment: Under this approach, the state establishes a fee
schedule and any coverage limitations for each service. The provider then submits a
request for payment to the Medicaid program in essentially the same way that any
medical provider would bill a health insurance company by submitting a claim that
details the name and Medicaid identification number of the Medicaid-enrolled student,
the date and billing code of the service provided, the supporting diagnosis code and any
other information required by the Medicaid program. However, this process is not
commonly used for school-based services not only because most schools do not have
medical claim billing systems that provide a means to bill in this way but also, perhaps
even more importantly, because most state Medicaid programs pay for these services on
a reconciled cost basis.
2. Recognized cost reimbursement: The overwhelming majority of school-based services
are reimbursed by state Medicaid programs using a reconciled cost methodology. Under
this method, each Local Education Agency uses a cost reporting system to compile and
aggregate the costs of providing the services, usually on a quarterly or annual basis.
15

These costs are then allocated between services that were provided to Medicaid-enrolled
students and those that were provided to non-Medicaid students. This effort not only
requires direct service providers working in schools to maintain appropriately
comprehensive clinical records to support the reported expenditures, but also requires
that school districts maintain sufficient cost data and service utilization documentation
to facilitate an accurate allocation of cost to Medicaid consistent with federal cost
principles. Schools are strongly encouraged to work with their state’s Medicaid
program staff and CMS staff to develop an appropriate cost identification and allocation
methodology that meets federal requirements. It must also be noted that even though
individual claims for services are not submitted to the Medicaid agency in order to
request payment, CMS requires that the Medicaid program use its Medicaid
Management Information System to record all school-based services in order to
document services at the individual level and to provide information necessary to assess
the economy and efficiency of the payments.
Medicaid Payment for Services without Charge (Free Care)
Historically, CMS guidance on “free care” was that Medicaid payment was generally not
allowable for services that were available without charge to the beneficiary. CMS issued a State
Medicaid Director Letter (SMDL), #14-006, 72 on December 15, 2014, stating that, “Medicaid
reimbursement is available for covered services under the approved state plan that are provided
to Medicaid beneficiaries, regardless of whether there is any charge for the service to the
beneficiary or the community at large. As a result, Federal Financial Participation (FFP) is
available for Medicaid payments for care provided through providers that do not charge
individuals for the service, as long as all other Medicaid requirements are met.” Accordingly,
CMS no longer limits FFP to Medicaid covered services included in a child’s Individual
Education Plan (IEP) or Individualized Family Service Plan (IFSP). Medicaid coverage may
include covered services in a child’s individual service plan pursuant to section 504 of the
Rehabilitation Act of 1973, covered services in some other written health care plan, or services
covered under the benefits in section 1905(a) of the Act that are determined to be medically
necessary. FFP is available only when all of the following elements are satisfied:
• The individual is a Medicaid beneficiary.
• The service is a covered Medicaid service, provided in accordance with approved state
plan methodologies, including coverage under the EPSDT benefit provided to children.
• The provider is a Medicaid-participating provider and meets all federal and/or state
provider qualification requirements.
• The state plan contains a payment methodology for determining rates that are consistent
with efficiency, economy and quality of care or provides for payment at cost using a
CMS approved methodology.
• Third party liability (TPL) requirements are met.

16

• Medicaid payment does not duplicate other specific payments for the same service.
• The state and provider maintain auditable documentation to support claims for FFP.
• The state conducts appropriate financial oversight of provider billing practices.
• All other program requirements (statutory, regulatory, policy) for the service, payment,
and associated claiming are met.
Other Considerations and Regulatory Requirements
Medicaid Qualified Providers
In order for schools and practitioners to participate in the Medicaid program and receive
Medicaid reimbursement, they must meet the applicable Medicaid provider qualifications and the
requirements in 42 C.F.R. § 431.107, including having a provider agreement and a Medicaid
provider identification number. Practitioners in schools are also subject to the screening and
national provider identification (NPI) requirements in section 1866(j)(2) of the Act and 42 C.F.R.
§ 455.400 – 455.470. Rendering providers must meet the screening requirements and claims
must include the NPI of the physician or other professional who ordered or referred such items or
services. Finally, practitioners who furnish services in school settings must meet applicable
qualifications established by the state and those qualifications must minimally be the same as
those providers who furnish services in other settings in the community.
Collaborations with Community Providers Within or Near Schools
Within federal requirements affecting coverage, payment and financing of Medicaid services,
schools may establish collaborations with community providers. CMS encourages states to seek
technical guidance for compliance with these requirements prior to committing to a collaboration
arrangement. Commonly, these collaborations between schools and community providers result
in what are referred to as, “school-based health centers” (SBHCs). To be covered as a facility
service, an SBHC would need to operate under a recognized Medicaid facility benefit, such as
the clinic benefit or under the FQHC benefit, provided the requirements for these benefits are
met. Both benefits have certain requirements that may influence the way a school chooses to
organize as a Medicaid recognized facility benefit. For example, to the extent that services
would be furnished outside of the clinic, the clinic benefit may not be used, as there is a general
prohibition at 42 C.F.R. § 440.90 on the furnishing of clinic services outside of the clinic for
individuals except for those without a fixed dwelling or mailing address. Accordingly, the
FQHC benefit may be a better option for a school and community provider collaboration. A
state may elect to offer services of FQHC-affiliated practitioners in schools that trigger payment
of the FQHC prospective payment system (PPS) rate.
In general, SBHCs provide health care services that help students succeed in school and in life
and operate during school hours. They are staffed by qualified health care professionals and are
focused on the prevention, early identification, and treatment of medical and mental health or
substance related concerns that can interfere with a student’s learning. They are located in or
17

near a school facility and are organized through school, community, and health provider
relationships. According to the 2013-14 Census Report from the School-Based Health
Alliance, 73 there are three main models of SBHCs : 1) those that are staffed by primary care
providers such as a licensed nurse or nurse practitioner; 2) those that are staffed by a primary
care provider and also a mental health provider such as a licensed clinical social worker, a
psychologist, or substance abuse counselor; and 3) those that are staffed by a primary care
provider, a mental health provider, and also other practitioners such as a case manager, an oral
health provider, a health educator, and a nutritionist.
Medicaid Reimbursement for Telehealth/Telemedicine
Telehealth/telemedicine 74,75 is an alternative approach to providing face-to-face services, but the
Medicaid statute does not recognize telehealth/telemedicine as a distinct service. Services
furnished via telehealth/telemedicine are subject to the same Medicaid requirements that apply to
the underlying service. Telehealth/telemedicine offers two-way, real time, interactive
communication that links a Medicaid beneficiary and a practitioner at a distant site and can be
helpful to ensure that Medicaid services are provided to Medicaid beneficiaries who are in rural
areas or in areas where qualified practitioners are scarce. States have flexibility in designing
their telehealth/telemedicine program parameters, including when and how services may be
provided using telehealth/telemedicine. A state may allow the school to serve as an originating
site, where the beneficiary is located, and/or as a destination site, where the direct service
provider is located. Whether developing a rate to pay for services under a fee schedule or using
a cost recognition reimbursement method, the state Medicaid program may recognize costs
incurred by schools to provide covered services via telehealth/telemedicine but may not include
the start-up costs incurred to set up their telehealth/telemedicine technology.
The Telehealth Network Grant Program (TNGP), 76 operated by HRSA’s Office of Rural Health
Policy/Office for the Advancement of Telehealth, demonstrates the use of telehealth networks to
improve healthcare services for medically underserved populations in urban, rural, and frontier
communities. The current TNGP encourages telehealth services delivered through school-based
health centers, particularly those serving high-poverty populations. Services include behavioral
health services.
Conclusion
Mental health and substance use challenges negatively affect how well children and adolescents
can learn, and there is an urgent need to identify students at risk or experiencing these challenges
to connect them with appropriate prevention and treatment services. Early intervention improves
outcomes, and comprehensive school mental health systems have been associated with multiple
positive educational and performance outcomes. No single funding source can adequately
support all mental health and substance-related prevention and treatment needs of students and
their families and caregivers; however, federal, state, and community-level resources can be
leveraged with philanthropic and other funding streams to ensure appropriate levels of support.
Providing these services within schools increases the likelihood of children and adolescents
receiving needed services, thus better ensuring academic and life success.

18

States interested in learning more on this topic and/or requesting technical assistance may
contact Dr. Nainan Thomas, Chief, Mental Health Promotion Branch
(nainan.thomas@samhsa.hhs.gov, 240-276-1744) or Kirsten Jensen, Director, Division of
Benefits and Coverage, (kirsten.jensen@cms.hhs.gov, 410-786-8146.) State Medicaid Agencies
should contact their Medicaid Regional Offices for technical assistance. Schools systems and
providers should engage with their state Medicaid agencies to discuss how Medicaid covers and
reimburses for mental health and SUD treatment services in schools in their states.

19

Appendix A

This appendix provides information specific to expanding access to mental health providers
within and outside of schools, for the provision of school-based mental health services. See
below for considerations regarding workforce shortages, training the mental health workforce,
the use of “telemental health” to expand access to mental health services across settings in which
particular difficulty may be experienced recruiting or retaining qualified mental health providers,
and systems of care frameworks.
1. Mental Health and Substance Treatment Workforce Shortages: A lack of mental health
professionals in schools or in centers that students and schools could easily access has
been highlighted by school employees, governmental leaders, advocacy groups, and by
families across the nation. The National Association of School Psychologists (NASP)
recommends school districts have one school psychologist for every 500-700 students 77
to ensure comprehensive services, although the ratio across the U.S. was estimated to be
one psychologist for every 1,383 students. 78 Further, research suggests that as the
provider to student ratio increases, the availability and provision of mental health services
provided within school settings decreases. 79 Other mental health professionals can also
assist in addressing school-based mental health and substance-related student needs, in
addition to support roles played by non-professionals. Peer and family support is critical
to help children, adolescents and their families with serious emotional disturbance engage
in and navigate complex systems of care. High turnover rates, aging workforce, and low
compensation all contribute to workforce shortage across the mental health arena.
Unfortunately, this shortage is all too apparent in the school system. Peer and family
support providers may be used to enhance the workforce efforts by developing trust and
effective relationships through similar lived experiences. 80, 81 They help to address
critical caregiver supports and have been shown to improve quality of life, engagement,
and satisfaction with services and supports, improve overall health, and reduce overall
cost of services. 82 Research has shown the clinical and social/emotional benefits for
individuals with mental illness receiving peer support, including reductions in
hospitalizations, increased feelings of respect, humanity, and trust versus traditional
providers, and increased empowerment to engage in care and pursue personal goals. 83, 84
Peer supporters are included in various settings across the nation including child-serving
systems and include student peer counseling programs and statewide peer and family
support organizations. 85, 86 In 2007, CMS issued a letter to state Medicaid Directors
providing guidance on using Medicaid to reimburse peer support services. 87 In 2015, 37
states also used various funding sources to provide peer and consumer run services. 88
2. Training the Workforce: It is important to support clinicians and others in providing high
quality care to ensure broad use and appropriate implementation of best practices.
Several new efforts have recently been initiated to accomplish this, including 1) the
Clinical Support System – Serious Mental Illness, to support the implementation of
evidence-based practices in the treatment and recovery of individuals with SMI; 2)
twelve Mental Health Technology Transfer Centers, which provide regionally-focused
assistance to clinicians and others; 3) a 90 minute Specialized Educational Tool on
20

Assessing and Addressing Risk of Youth Violence, developed in collaboration with the
Department of Education, for teachers, first responders, parents, and students at no cost;
and 4) mental health literacy training, such as Mental Health First Aid and Crisis
Intervention Training. In addition, the Health Resources and Services Administration
(HRSA) supports several training programs that include the training of future child and
adolescent mental health and substance related treatment professionals. Within HRSA’s
Maternal and Child Health Bureau, the Developmental and Behavioral Pediatrics training
program supports the advanced postdoctoral fellowship training of pediatricians to
enhance the behavioral, psychosocial, and developmental components of pediatric care.
3. Using Technology to Address Workforce Issues: Technology can play a significant role
in enhancing the workforce. “Telemental health” is the use of video-conferencing to
conduct real-time mental health treatment between a clinician and patient. This can
provide needed treatment to people who otherwise may not have access to mental health
care, including those in underserved or rural areas. The use of telemental health services
in both rural and urban environments, including schools, has been found to be effective,
cost efficient, and met with high ratings of satisfaction by students. The cost of
implementing telemental health services can vary; however, generally, the purchase of
equipment can be between $500 and $10,000. Telehealth care extension strategies
include ECHO-type models. ECHO (Extension for Community Healthcare Outcomes) is
a SAMHSA distance education model that connects specialists with general practitioners
via simultaneous video link for the purpose of facilitating care-based learning. These
models have been very effective in supporting and educating practitioners in hard to
reach areas. HRSA has a variety of telehealth-related grants and resources, including a
Telehealth Network Grant Program, a Substance Abuse Treatment Telehealth Network
Grant Program, an Evidence-Based Tele-Behavioral Health Network Program, among
other resources. 89 Information on HRSA’s telehealth grant programs can be found at
https://www.hrsa.gov/rural-health/telehealth/index.html, and telehealth resources and
technical assistance can be obtained through the HRSA-supported National Consortium
of Telehealth Resource Centers at https://www.telehealthresourcecenter.org/. Telehealth
provides a means to treatment access for those who might not otherwise be able to access
it. Reimbursement for services delivered via telehealth will vary across payers. The
Center for Connected Health Policy developed a document that outlines each state law
around telemedicine and reimbursement for mental health services, which can serve as a
resource to school systems desiring to incorporate telemental health into their schools. 90
4. Systems of Care (SOC) framework: The SOC framework is an effective model that has
been supported by SAMHSA grants. The systems of care (SOC) framework is an
approach that explicitly includes all systems that are involved with providing services for
children and is a proven best practice in providing comprehensive, community-based
mental health treatment and support services for children and adolescents with SED or
serious mental illness and their parents and families. Examples of the types of systems
that are included in an SOC approach include departments of health, education
departments, social services, juvenile justice and others. Recipients of services provided
have demonstrated significant improvements in behavioral and emotional functioning;
significant reductions in thoughts of suicide and suicide attempts; significant reductions
21

in unlawful activities; and significant cost reductions due to decreases in hospitalizations
and arrest. 91 States such as Wisconsin include SOC in their MTSS framework that
guides local districts in development of their school mental health systems.

22

ENDNOTES
1

American Psychiatric Association. (2013). Diagnostic and statistical manual of mental
disorders (5th ed.). Arlington, VA.
2
Interdepartmental Serious Mental Illness Coordinating Committee, The Way Forward: Federal
Action for a System That Works for All People Living with SMI and SED and Their Families
and Caregivers. December 13, 2017.
3
Keeping Youth Drug Free. HHS Publication No. (SMA) 17-3772. Rockville, MD: Center for
Substance Abuse Prevention, Substance Abuse and Mental Health Services Administration,
2017.
4
The Federal Register defines the term "children with a serious emotional disturbance"
(SAMHSA, 1993, p. 29422). Pub. L.102-321 defines children with an SED to be people "from
birth up to age 18 who currently or at any time during the past year have had a diagnosable
mental, behavioral, or emotional disorder of sufficient duration to meet diagnostic criteria
specified within the Diagnostic and Statistical Manual of Mental Disorders, Third Edition,
Revised (DSM-III-R; American Psychiatric Association, 1987) that resulted in functional
impairment, which substantially interferes with or limits the child's role or functioning in family,
school, or community activities" (SAMHSA, 1993, p. 29425).
5
Williams, N.J., Scott, L., & Aarons, G.A. (2018). Prevalence of serious emotional disturbance
among U.S. children: A meta-analysis. Psychiatric Services, 69(1):32-40.
6
David-Ferdon, C., Vivolo-Kantor, A.M., Dahlberg, L.L., Marshall, K.J., Rainford, N., & Hall,
J.E. (2016). A comprehensive technical package for the prevention of youth violence and
associated risk behaviors. Atlanta, GA: National Center for Injury Prevention and Control,
Centers for Disease Control and Prevention. Georgetown University, Center for Child and
Human Development. Retrieved from
https://gucchdtacenter.georgetown.edu/publications/ECMHCStudy_Report.pdf.
7
Centers for Disease Control and Prevention. Improving access to children’s mental health care.
https://www.cdc.gov/childrensmentalhealth/access.html.
8
Kataoka, S.H., Zhang, L., & Wells, K.B. (2002). Unmet need for mental health care among
U.S. children: Variation by ethnicity and insurance status. American Journal of Psychiatry, 159,
1548 – 1555.
9
Center for Behavioral Health Statistics and Quality. Results from the 2017 National Survey on
Drug Use and Health: Detailed Tables. Rockville, MD: SAMHSA; 2018. Retrieved January 10,
2019 from https://www.samhsa.gov/data/sites/default/files/cbhsqreports/NSDUHDetailedTabs2017/NSDUHDetailedTabs2017.htm#tab1-2B
10
Center for Behavioral Health Statistics and Quality. Results from the 2017 National Survey on
Drug Use and Health: Detailed Tables. Rockville, MD: SAMHSA; 2018. Retrieved January 10,
2019 from https://www.samhsa.gov/data/sites/default/files/cbhsqreports/NSDUHDetailedTabs2017/NSDUHDetailedTabs2017.htm#tab2-2B
11
Center for Behavioral Health Statistics and Quality. Results from the 2017 National Survey on
Drug Use and Health: Detailed Tables. Rockville, MD: SAMHSA; 2018. Retrieved January 10,
2019 from https://www.samhsa.gov/data/sites/default/files/cbhsqreports/NSDUHDetailedTabs2017/NSDUHDetailedTabs2017.htm#tab5-1B
12
Center for Behavioral Health Statistics and Quality. Results from the 2017 National Survey on
Drug Use and Health: Detailed Tables. Rockville, MD: SAMHSA; 2018. Retrieved January 10,

23

2019 from https://www.samhsa.gov/data/sites/default/files/cbhsqreports/NSDUHDetailedTabs2017/NSDUHDetailedTabs2017.htm#tab5-10B
13
Kessler, R.C., Berglund, P., Demler, O., Jin, R., Merikangas, K.R., & Walters, E.E. (2005).
Lifetime prevalence and age-of-onset distributions of DSM-IV disorders in the National
Comorbidity Survey Replication. Arch Gen Psychiatry, 62(6), 593-602.
14
Greenberg, M., Weissberg, R., O’Brien, M., Zins, J., Fredericks, L., Resnik, H., & Elias, M.
(2003). Enhancing school-based prevention and youth development through coordinated social,
emotional, and academic learning. American Psychologist, 58, 466.
15
Zins, J. E., Bloodworth, M. R., Weissberg, R. P., & Walberg, H. J. (2004). The scientific based
linking social and emotional learning to school success. In J. Zins, R. Weissberg, M. Wang, and
Walberg, H. J. (Eds.), Building academic success on social and emotional learning: What does
the research say? (pp. 3-22). NY: Teachers College Press.
16
Bruns, E. J., Walwrath, C., Glass-Siegel, M., & Weist, M. D. (2004). School-based mental
health services in Baltimore: Association with school climate and special education referrals.
Behavior Modification, 28, 491-512.
17
Jennings, J., Pearson, G., & Harris, M. (2000). Implementing and maintaining school-based
mental health services in a large, urban school district. Journal of School Health, 70, 201-206.
18
Greenberg, M. T., Domitrovich, C. E., Graczyk, P. A., & Zins, J. E. (2005). The study of
implementation in school-based prevention interventions: Theory, research, and practice (Vol.
3). Rockville, MD: Center for Mental Health Services, Substance Abuse and Mental Health
Services Administration.
19
Lehr, C. A., Johnson, D. R., Bremer, C. D., Cosio, A., & Thompson, M. (2004). Essential
tools: Increasing rates of school completion: Moving from policy and research to practice.
Minneapolis, MN: University of Minnesota, Institute on Community Integration, National Center
on Secondary Education and Transition.
20
Health Resources and Services Administration/National Center for Health Workforce
Analysis; Substance Abuse and Mental Health Services Administration/Office of Policy,
Planning, and Innovation. 2015. National Projections of Supply and Demand for Behavioral
Health Practitioners: 2013-2025. Rockville, Maryland.
21
Iachini AL, Brown, EL, Ball, AB, Gibson, JE, and Lize, SE. (2015). School Mental Health
Early Interventions and Academic Outcomes for at-risk High School Students: A meta-analysis.
Advances in School Mental Health Promotion, 8 (3), 156-175.
https://doi.org/10.1080/1754730X.2015.1044252.
22
Americans with Disabilities Act, 42 U.S.C. 12101-12213; 28 C.F.R. 35. 130(d); Olmstead v.
L.C. ex rel. Zimring, 527 U.S. 581 (1999); U.S. Dep’t of Justice, Statement of the Dep’t of
Justice on Enforcement of the Integration Mandate of Title II of the Americans with Disabilities
Act and Olmstead v. L.C. (June 22, 2011), https://www.ada.gov/olmstead/q&a_olmstead.htm.
23
42 U.S.C. 1396a(a)(43); see also 42 U.S.C. 1396a(a)(10)(A); 1396d(a)(4)(B); 1396d(r).
24
CMS, EPSDT – A Guide for States: Coverage in the Medicaid Benefit for Children and
Adolescents 24 (2014).
25
Lav, J., and Lew, K. (2018). Children’s mental health services: The right to community-based
care. National Health Law Program. www.healthlaw.org
26
Sulkowski, M. L., & Michael, K. (2014). Meeting the mental health needs of homeless
students in schools: A Multi-Tiered System of Support framework. Children and Youth Services
Review, 44, 145-151.
24

27

U.S. Department of Education’s Office of Special Education Programs (OSEP) and the Office
of Elementary and Secondary Education (OESE) Technical Assistance Center on Positive
Behavioral Interventions and Supports (PBIS). Retrieved January 15, 2019 from
https://www.pbis.org/.
28
U.S. Department of Education’s Office of Special Education Programs (OSEP) and the Office
of Elementary and Secondary Education (OESE) Technical Assistance Center on Positive
Behavioral Interventions and Supports (PBIS). Retrieved January 15, 2019 from
https://www.pbis.org/.
29
https://www.pbis.org/school/school-mental-health/interconnected-systems
30
http://www.rtinetwork.org/learn/what/whatisrti
31
U.S. Department of Education’s Office of Special Education Programs (OSEP) Technical
Assistance Center on Positive Behavioral Interventions and Supports (PBIS). Retrieved January
15, 2019 from https://www.pbis.org/school/swpbis-for-beginners/pbis-faqs.
32
Collaborative for Academic, Social, and Emotional Learning (CASEL): What is Social and
Emotional Learning (SEL)? Retrieved January 15, 2019 from https://casel.org/what-is-sel/.
33
Center for School Mental Health, 2015.
34
Comprehensive School Mental Health Services: Why and What?
https://healthysafechildren.org/sites/default/files/Comprehensive_SMH_Webinar_PowerPoint.pdf
35

School Health Assessment and Performance Evaluation (SHAPE). Retrieved January 15, 2019
from https://theshapesystem.com/.
36
National Center for School Mental Health (2018). Retrieved April 11, 2019 from
http://csmh.umaryland.edu/.
37
https://mchb.hrsa.gov/fundingopportunities/?id=eee6758f-c4a4-412b-b511-b07b3c152ffa
38
Final Report of the Federal Commission on School Safety (2018). Retrieved January 8, 2019
from https://www2.ed.gov/documents/school-safety/school-safety-report.pdf.
39
U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration. Rockville, MD. Retrieved on January 10, 2019 from
https://www.samhsa.gov/safe-schools-healthy-students
40
U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration. Rockville, MD. Retrieved on January 10, 2019 from
https://healthysafechildren.org/safe-schoolshealthy-students-sites
41
U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration. Rockville, MD. Retrieved on January 10, 2019 from
https://www.samhsa.gov/nitt-ta/project-aware-grant-information.
42
Final Report of the Federal Commission on School Safety (2018). Retrieved January 8, 2019
from https://www2.ed.gov/documents/school-safety/school-safety-report.pdf.
43
U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration. Project AWARE (Advancing Wellness and Resiliency in Education) State
Education Agency Grants Performance Indicators FYs 2016 and 2016. Retrieved on January 14,
2019 from the TRAC system GPRA/NOMS data.
44
Haggerty, D., Carlson, J.S., McNall, M., Lee, K.S., & Williams, S. (2018). Exploring youth
mental health first aider training outcomes by workforce affiliation: A survey of Project
AWARE participants. School Mental Health, 5(3), 1-12.
45
U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration. Project AWARE (Advancing Wellness and Resiliency in Education) State
Education Agency Grants Annual Evaluation Progress Report Option Year 1 (March 201625

February 2017) Submitted to SAMHSA Center for Mental Health Services by RTI International
(February 20, 2017).
46
Brener, N. B., & Demissie, Z. (2018). Counseling, Psychological, and Social Services
Staffing: Policies in U.S. School Districts. American Journal of Preventive Medicine,
54(6S3):S215-S219.
47
AAP Committee on School Health. School-based mental health services. Pediatrics. 2004;
113(6):1839-1845.
48
Freeman EV. School mental health sustainability: Funding strategies to build sustainable
school mental health programs. Washington DC: Technical Assistance Partnership for Child and
Family Mental Health. Published 2011.
49
Brener, N. B., & Demissie, Z. (2018). Counseling, Psychological, and Social Services
Staffing: Policies in U.S. School Districts. American Journal of Preventive Medicine,
54(6S3):S215-S219.
50
National Association of School Resource Officers (NASRO). Retrieved January 10, 2019 from
https://nasro.org/frequently-asked-questions/.
51
Final Report of the Federal Commission on School Safety (2018). Retrieved January 8, 2019
from https://www2.ed.gov/documents/school-safety/school-safety-report.pdf.
52
Crisis Intervention Team International. Retrieved January 14, 2019 from
http://www.citinternational.org/Learn-About-CIT.
53
Solomon, P. (2004). Peer support/peer provided services underlying processes, benefits, and
critical ingredients. Psychiatric Rehabilitation Journal, 27(4), 392–401.
54
Obrochta, C., Anthony, B., Armstrong, M., Kallal, J., Hust, J., & Kernan, J. (2011). Family-tofamily peer support: Models and evaluation (Issue Brief). Atlanta, GA: ICF Macro, Outcomes
Roundtable for Children and Families. Retrieved January 22, 2019 from
http://www.fredla.org/wp-content/uploads/2016/01/Issue-Brief_F2FPS.pdf.
55
Sledge, W.H., Lawless, M., Wieland, M., O’Connell, M.J., & Davidson, L. (2011).
Effectiveness of Peer Support in reducing Readmissions of Persons with Multiple Psychiatric
Hospitalizations. Psychiatric Services. Vol. 62, No.5.
56
Miyamoto, Y., & Sono, T. (2012). Lessons from Peer Support Among Individuals with Mental
Health Difficulties: A Review of the Literature. Clinical Practice & Epidemiology in Mental
Health, 8, 22-29.
57
Hoagwood, K.E., Cavaleri, M.A., Olin, S.S., Burns, B.J., Slaton, E., Gruttadaro, D., Hughes,
R. Family Support in Children’s Mental Health: A Review and Synthesis. Clinical Child and
Family Psychology Review (2010) 13:1-45.
58
Kutash, K., Duchnowski, A.J., Green, A.L., & Ferron, John M. Supporting Parents Who Have
Youth with Emotional Disturbances Through a Parent-to-Parent Support Program: A Proof of
Concept Study Using Random Assignment. Administrative Policy in Mental Health and Mental
Health Services Research (2011) 38:412-427.
59
U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration. Funding and Characteristics of Single State Agencies for Substance Abuse
Services and State Mental Health Agencies, 2015. Rockville, MD.
https://store.samhsa.gov/product/Funding-and-Characteristics-of-Single-State-Agencies-forSubstance-Abuse-Services-and-State-Mental-Health-Agencies-2015/SMA17-5029.
60
National Center for School Mental Health (2018). Funding Comprehensive School Mental
Health Systems. Presentation to the National Quality Initiative on School-Based Health Services
(NQI-SBHS) Collaborative Improvement and Innovation Network (CoIIN). Baltimore, MD.
26

61

https://data.medicaid.gov/Uncategorized/FY-2016-Financial-Management-Data/kn4e-mjby
National Center for School Mental Health (2018). Funding Comprehensive School Mental
Health Systems. Presentation to the National Quality Initiative on School-based Health Services
(NQI-SBHS) Collaborative Improvement and Innovation Network (CoIIN). Baltimore, MD.
63
National Center for School Mental Health (2018). Funding Comprehensive School Mental
Health Systems. Presentation to the National Quality Initiative on School-based Health Services
(NQI-SBHS) Collaborative Improvement and Innovation Network (CoIIN). Baltimore, MD.
64
Arkansas Department of Education. School-Based Mental Health Manual, 2012. Retrieved on
September 13, 2018 from
http://www.arkansased.gov/public/userfiles/Learning_Services/School_Health_Services/SBMH_
Manual_June2012.pdf
65
Mental Health Services Act (MHSA). Retrieved September 7, 2018 from
http://www.dhcs.ca.gov/services/mh/Pages/MH_Prop63.aspx
66
U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration. Project AWARE (Advancing Wellness and Resiliency in Education) State
Education Agency Grants. Retrieved on September 14, 2018 from
https://www.samhsa.gov/grants/grant-announcements/sm-18-006
67
National Center for School Mental Health (2018). Funding Comprehensive School Mental
Health Systems. Presentation to the National Quality Initiative on School-based Health Services
(NQI-SBHS) Collaborative Improvement and Innovation Network (CoIIN). Baltimore, MD.
68
Hoover, S., & Lever, N. (2017). State of school mental health: Briefing document prepared for
expert panel on school mental health meeting September 7, 2017. National Center for School
Mental Health, with support from SAMHSA and HRSA.
69
National Center for School Mental Health (2018). Funding Comprehensive School Mental
Health Systems. Presentation to the National Quality Initiative on School-based Health Services
(NQI-SBHS) Collaborative Improvement and Innovation Network (CoIIN). Baltimore, MD.
70
National Center for School Mental Health (2018). Funding Comprehensive School Mental
Health Systems. Presentation to the National Quality Initiative on School-based Health Services
(NQI-SBHS) Collaborative Improvement and Innovation Network (CoIIN). Baltimore, MD.
71
https://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD081507A.pdf.
72
https://www.medicaid.gov/federal-policy-guidance/downloads/smd-medicaid-payment-forservices-provided-without-charge-free-care.pdf.
73
https://www.sbh4all.org/wp-content/uploads/2018/08/2013-14-Census-Report-Brief.pdf.
74
https://www.medicaid.gov/medicaid/benefits/telemed/index.html.
75
https://www.healthit.gov/topic/health-it-initiatives/telemedicine-and-telehealth
76
https://www.hrsa.gov/rural-health/telehealth/index.html
77
Weir, K. (2012). School psychologists feel the squeeze. Monitor on Psychology, 43(8), 34.
78
Charvat, J. L. (2001). Ratio of students per school psychologist by state: Data from the 200910 and 2004-05 NASP membership surveys. Bethesda, MD: National Association of School
Psychologists.
79
Eklund, K., Meyer, L., Way, S., & McLean, D. (2017). School psychologists as mental health
providers: The impact of staffing ratios and Medicaid on service provisions. Psychology in the
Schools, 54(3).
80
Mead, S. (2003). Defining peer support. Retrieved from
http://parecovery.org/documents/DefiningPeerSupport_Mead.pdf.
62

27

81

Solomon, P. (2004). Peer support/peer provided services underlying processes, benefits, and
critical ingredients. Psychiatric Rehabilitation Journal, 27, 392–401.
http://dx.doi.org/10.2975/27.2004.392.401.
82
Obrochta, C., Anthony, B., Armstrong, M., Kalil, J., Hust, J., & Kernan, J. (2011). Issue brief:
Family-to-family peer support: Models and evaluation. Atlanta, GA: ICF Macro, Outcomes
Roundtable for Children and Families.
83
Sledge, W.H., Lawless, M., Wieland, M., O’Connell, M.J., & Davidson, L. (2011).
Effectiveness of Peer Support in reducing Readmissions of Persons with Multiple Psychiatric
Hospitalizations. Psychiatric Services. Vol. 62, No.5.
84
Miyamoto, Y., & Sono, T. (2012). Lessons from Peer Support Among Individuals with Mental
Health Difficulties: A Review of the Literature. Clinical Practice & Epidemiology in Mental
Health, 8, 22-29.
85
Hoagwood, K.E., Cavaleri, M.A., Olin, S.S., Burns, B.J., Slaton, E., Gruttadaro, D., Hughes,
R. Family Support in Children’s Mental Health: A Review and Synthesis. Clinical Child and
Family Psychology Review (2010) 13:1-45.
86
Kutash, K., Duchnowski, A.J., Green, A.L., & Ferron, John M. Supporting Parents Who Have
Youth with Emotional Disturbances Through a Parent-to-Parent Support Program: A Proof of
Concept Study Using Random Assignment. Administrative Policy in Mental Health and Mental
Health Services Research (2011) 38:412-427.
87
CMS Letter to State Medicaid Directors, dated August 15, 2007. Retrieved on May 23, 2018
from https://downloads.cms.gov/cmsgov/archiveddownloads/SMDL/downloads/SMD081507A.pdf.
88
U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration. Funding and Characteristics of Single State Agencies for Substance Abuse
Services and State Mental Health Agencies, 2015. Rockville, MD. 2017. Retrieved on April 15,
2019 from https://store.samhsa.gov/system/files/sma17-5029.pdf.
89
Health Resources and Services Administration. Retrieved January 10, 2019 from
https://www.hrsa.gov/rural-health/telehealth/index.html.
90
Public Health Institute Center for Connected Health Policy. State Telehealth Laws and
Reimbursement Policies: A Comprehensive Scan of the 50 States and District of Columbia,
2018. Sacramento, CA. Retrieved on April 15, 2019 from
https://www.cchpca.org/sites/default/files/2018-10/CCHP_50_State_Report_Fall_2018.pdf.
91
U.S. Department of Health and Human Services, Substance Abuse and Mental Health Services
Administration. (2016). The Comprehensive Community Mental Health Services for Children
with Serious Emotional Disturbances Program: Report to Congress. Retrieved on April 15, 2019
from https://store.samhsa.gov/system/files/pep18-cmhi2016.pdf.

28

